Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on October 27, 2022 for patent application 16/839,610 filed on April 3, 2020.
 

Claims 1, 6, 7, 12, 17 and 21-35 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 12, 17 and 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite “wherein the service enhancements include proactive changes to control of user equipment or network equipment,” or something similar. Examiner finds no support in Applicant’s specification for such a limitation. Any reference in Applicant’s specification to control, user equipment, network equipment, or service enhancements does not provide details as to what, exactly, the service enhancements as described in the limitation in question would entail; i.e. what “proactive changes to control” a user might receive as a service enhancements. Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huysegems et al. (Pub. No.: US 2014/0089993). 
Regarding claim 1, Higgins discloses a method comprising: inputting telemetry, into a database, wherein the telemetry comprises a plurality of measurement results or other data collected from one or more nodes (Fig. 4, element 400, paras. [0109]-[0111]); determining subscriber use metrics (Fig. 4, element 410, paras. [0112]-[0114]); determining at least one user characteristic wherein the at least one user characteristic corresponds to a viewing habit, geolocation, service plan cost, additional purchase or history of calls to a support center (Fig. 4, elements 420-440, paras. [0115]-[0122] and [0133]; “the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost.”); estimating a likelihood of service cancelation of a subscriber or a likelihood of receiving an inquiry from the subscriber at a subscriber support center based on the telemetry, the subscriber use metrics or the at least one user characteristic (Fig. 4, elements 440 and 450, paras. [0125]-[0130] and [0134]); and proactively providing service enhancements to the subscriber, based on the likelihood of service cancellation or the likelihood of receiving an inquiry from the subscriber in advance of service cancellation or receiving an inquiry (Fig. 4, elements 460 and 470, paras. [0131]-[0147]), wherein the service enhancements include proactive changes to control of user equipment or network equipment (para. [0134]; “the system may determine that a most effective remedial action would be to allow the customer to transition from flat-rate billing to a per-hour usage-based payment method.” Such an arrangement would change how the network equipment billed the customer, i.e. change how the network billing equipment was controlled.).
Higgins does not explicitly disclose estimating a likelihood based on a correlation between the telemetry, the subscriber use metrics or the at least one user characteristic and historical data of one or more subscribers who actually cancelled a service. However, in analogous art, Becker discloses that “[f]or a video delivery service, retention of subscribers is important. The video delivery service may use algorithms that attempt to predict when a user is likely to cancel the service. To make the prediction, the video delivery service may collect multiple characteristics of users that have cancelled the service. Then, the video delivery service uses the user characteristics to identify users with similar characteristics that are currently using the service. When a similarity between a majority of the characteristics is found, the video delivery service may determine that these users may be similarly likely to cancel the service (para. [0001]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins to allow for estimating a likelihood based on a correlation between the telemetry, the subscriber use metrics or the at least one user characteristic and historical data of one or more subscribers who actually cancelled a service. This would have produced predictable and desirable results, in that it would allow for the churn prediction algorithm of Higgins to be supplied with additional relevant data in order to potentially improve the chances of correctly predicting a candidate for cancellation.
Neither Higgins nor Becker explicitly disclose wherein the nodes include a set top box (STB), television or over the top player application (OTT player app), and although Higgins discloses that “churn analysis may use data-analysis or statistical techniques to process data [which] may include information like each customer's current or past service-usage, network-traffic, or resource-consumption statistics, or logged system-event data (such as a frequency of system crashes or application updates) (para. [0113]),” Higgins does not explicitly disclose that subscriber use metrics include at least one periodic metric and at least one non-periodic metric, wherein the at least one periodic metric is a number of decoded video frames, a number of erroneously decoded video frames, a number of errors in a video stream, a number of decoded audio frames or a number of errors in audio data, wherein the at least one non-periodic metric is a channel switching time, central processing unit (CPU) boot time or data buffering metric. However, in analogous art, Huysegems discloses that when monitoring streaming video content, which can be viewed on a set-top box (Fig. 2, element 200, para. [0049]), a “HAS probing and buffer reconstruction” node 303 can collect information such as buffer filling, quality levels and user interactions in element 306, as well as picture freezes, quality decreases, quality variations and interactive delay in element 307 (Fig. 3, elements 306 and 307, para. [0088]; see also paras. [0067]-[0092]), wherein  “buffer fillings” can be seen as Applicant’s data buffering metric, and “picture freezes” can be seen as Applicant’s number of errors in a video stream, wherein the disclosure of Huysegems teaches that it was well known in the art that certain metrics were important to track in order to ensure customer satisfaction, which aligns with the goals of Higgins to retain customer subscriptions, as Huysegems states that “[t]he early detection of faulty (HAS) deliveries can avoid customer churn (para. [0044]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins and Becker to allow for the nodes to include a set top box (STB), and also for the subscriber use metrics to include at least one periodic metric and at least one non-periodic metric, wherein the at least one periodic metric is a number of decoded video frames, a number of erroneously decoded video frames, a number of errors in a video stream, a number of decoded audio frames or a number of errors in audio data, wherein the at least one non-periodic metric is a channel switching time, central processing unit (CPU) boot time or data buffering metric. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.
Regarding claim 6, the combination of Higgins, Becker and Huysegems discloses the method of claim 1, and further discloses wherein the service enhancements include providing a message to the subscriber or connecting the subscriber to a service representative (Higgins, paras. [0133]-[0136]).
Regarding claim 7, the combination of Higgins, Becker and Huysegems discloses the method of claim 1, and further discloses wherein the subscriber use metrics are determined via the telemetry (Higgins, paras. [0109]-[0111]. “This data may characterize each customer being considered and may also be related to an application, platform, service, or contractual agreement associated with the customer's usage of a relevant service.”).
Regarding claim 12, Higgins discloses a system comprising: a database configured to receive telemetry, wherein the telemetry comprises a plurality of measurement results or other data collected from one or more nodes (Fig. 4, element 400, paras. [0109]-[0111]); componentry configured to determine subscriber use metrics (Fig. 4, element 400, paras. [0109]-[0111]); the componentry configured to determine user characteristics, wherein the user characteristics include viewing habits, geolocation, service plan cost, additional purchase or a history of calls to a support center (Fig. 4, elements 420-440, paras. [0115]-[0122] and [0133]; “the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost.”); the componentry configured to estimate a likelihood of service cancellation of a subscriber or a likelihood of receiving an inquiry from the subscriber at a subscriber support center, based on the subscriber use metrics or the user characteristics (Fig. 4, elements 440 and 450, paras. [0125]-[0130] and [0134]); and a transmitter configured to provide enhanced services to the subscriber in advance of service cancellation or receiving an inquiry, based on the likelihood of service cancellation or the likelihood of receiving an inquiry from the subscriber (Fig. 4, elements 460 and 470, paras. [0131]-[0147]), wherein the enhanced services include proactive changes to control of user equipment or network equipment (para. [0134]; “the system may determine that a most effective remedial action would be to allow the customer to transition from flat-rate billing to a per-hour usage-based payment method.” Such an arrangement would change how the network equipment billed the customer, i.e. change how the network billing equipment was controlled.).
Higgins does not explicitly disclose estimating a likelihood based on a correlation between the subscriber use metrics or the user characteristic and historical data of one or more subscribers who actually cancelled a service. However, in analogous art, Becker discloses that “[f]or a video delivery service, retention of subscribers is important. The video delivery service may use algorithms that attempt to predict when a user is likely to cancel the service. To make the prediction, the video delivery service may collect multiple characteristics of users that have cancelled the service. Then, the video delivery service uses the user characteristics to identify users with similar characteristics that are currently using the service. When a similarity between a majority of the characteristics is found, the video delivery service may determine that these users may be similarly likely to cancel the service (para. [0001]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins to allow for estimating a likelihood based on a correlation between the subscriber use metrics or the user characteristic and historical data of one or more subscribers who actually cancelled a service. This would have produced predictable and desirable results, in that it would allow for the churn prediction algorithm of Higgins to be supplied with additional relevant data in order to potentially improve the chances of correctly predicting a candidate for cancellation.
Higgins does not explicitly disclose wherein the nodes include a set top box (STB), television or over the top player application (OTT player app), and although Higgins discloses that “churn analysis may use data-analysis or statistical techniques to process data [which] may include information like each customer's current or past service-usage, network-traffic, or resource-consumption statistics, or logged system-event data (such as a frequency of system crashes or application updates) (para. [0113]),” Higgins does not explicitly disclose that subscriber use metrics include a number of decoded video frames, a number of erroneously decoded video frames or a number of errors in a video stream. However, in analogous art, Huysegems discloses that when monitoring streaming video content, which can be viewed on a set-top box (Fig. 2, element 200, para. [0049]), a “HAS probing and buffer reconstruction” node 303 can collect information such as buffer filling, quality levels and user interactions in element 306, as well as picture freezes, quality decreases, quality variations and interactive delay in element 307 (Fig. 3, elements 306 and 307, para. [0088]; see also paras. [0067]-[0092]), wherein  “buffer fillings” can be seen as Applicant’s data buffering metric, and “picture freezes” can be seen as Applicant’s number of errors in a video stream, wherein the disclosure of Huysegems teaches that it was well known in the art that certain metrics were important to track in order to ensure customer satisfaction, which aligns with the goals of Higgins to retain customer subscriptions, as Huysegems states that “[t]he early detection of faulty (HAS) deliveries can avoid customer churn (para. [0044]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins to allow for the nodes to include a set top box (STB), and also for the subscriber use metrics to include a number of decoded video frames, a number of erroneously decoded video frames or a number of errors in a video stream. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.
Regarding claim 17, the combination of Higgins, Becker and Huysegems discloses the system of claim 12, and further discloses wherein the enhanced services include providing a message to the subscriber or connecting the subscriber to a service representative (Higgins,  paras. [0133]-[0136]).
Regarding claim 21, the combination of Higgins, Becker and Huysegems discloses the method of claim 1, and further discloses wherein the telemetry includes data collected from a STB (Huysegems, Fig. 2, element 200, para. [0049]. This claim is rejected on the same grounds as claim 1.).


Claims 1, 6, 7, 12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155), Huysegems et al. (Pub. No.: US 2014/0089993) and Harris (Pub. No.: US 2010/0306038).
Regarding claim 1, Higgins discloses a method comprising: inputting telemetry, into a database, wherein the telemetry comprises a plurality of measurement results or other data collected from one or more nodes (Fig. 4, element 400, paras. [0109]-[0111]); determining subscriber use metrics (Fig. 4, element 410, paras. [0112]-[0114]); determining at least one user characteristic wherein the at least one user characteristic corresponds to a viewing habit, geolocation, service plan cost, additional purchase or history of calls to a support center (Fig. 4, elements 420-440, paras. [0115]-[0122] and [0133]; “the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost.”); estimating a likelihood of service cancelation of a subscriber or a likelihood of receiving an inquiry from the subscriber at a subscriber support center based on the telemetry, the subscriber use metrics or the at least one user characteristic (Fig. 4, elements 440 and 450, paras. [0125]-[0130] and [0134]); and proactively providing service enhancements to the subscriber, based on the likelihood of service cancellation or the likelihood of receiving an inquiry from the subscriber in advance of service cancellation or receiving an inquiry (Fig. 4, elements 460 and 470, paras. [0131]-[0147]).
Higgins does not explicitly disclose estimating a likelihood based on a correlation between the telemetry, the subscriber use metrics or the at least one user characteristic and historical data of one or more subscribers who actually cancelled a service. However, in analogous art, Becker discloses that “[f]or a video delivery service, retention of subscribers is important. The video delivery service may use algorithms that attempt to predict when a user is likely to cancel the service. To make the prediction, the video delivery service may collect multiple characteristics of users that have cancelled the service. Then, the video delivery service uses the user characteristics to identify users with similar characteristics that are currently using the service. When a similarity between a majority of the characteristics is found, the video delivery service may determine that these users may be similarly likely to cancel the service (para. [0001]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins to allow for estimating a likelihood based on a correlation between the telemetry, the subscriber use metrics or the at least one user characteristic and historical data of one or more subscribers who actually cancelled a service. This would have produced predictable and desirable results, in that it would allow for the churn prediction algorithm of Higgins to be supplied with additional relevant data in order to potentially improve the chances of correctly predicting a candidate for cancellation.
Neither Higgins nor Becker explicitly disclose wherein the nodes include a set top box (STB), television or over the top player application (OTT player app), and although Higgins discloses that “churn analysis may use data-analysis or statistical techniques to process data [which] may include information like each customer's current or past service-usage, network-traffic, or resource-consumption statistics, or logged system-event data (such as a frequency of system crashes or application updates) (para. [0113]),” Higgins does not explicitly disclose that subscriber use metrics include at least one periodic metric and at least one non-periodic metric, wherein the at least one periodic metric is a number of decoded video frames, a number of erroneously decoded video frames, a number of errors in a video stream, a number of decoded audio frames or a number of errors in audio data, wherein the at least one non-periodic metric is a channel switching time, central processing unit (CPU) boot time or data buffering metric. However, in analogous art, Huysegems discloses that when monitoring streaming video content, which can be viewed on a set-top box (Fig. 2, element 200, para. [0049]), a “HAS probing and buffer reconstruction” node 303 can collect information such as buffer filling, quality levels and user interactions in element 306, as well as picture freezes, quality decreases, quality variations and interactive delay in element 307 (Fig. 3, elements 306 and 307, para. [0088]; see also paras. [0067]-[0092]), wherein  “buffer fillings” can be seen as Applicant’s data buffering metric, and “picture freezes” can be seen as Applicant’s number of errors in a video stream, wherein the disclosure of Huysegems teaches that it was well known in the art that certain metrics were important to track in order to ensure customer satisfaction, which aligns with the goals of Higgins to retain customer subscriptions, as Huysegems states that “[t]he early detection of faulty (HAS) deliveries can avoid customer churn (para. [0044]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins and Becker to allow for the nodes to include a set top box (STB), and also for the subscriber use metrics to include at least one periodic metric and at least one non-periodic metric, wherein the at least one periodic metric is a number of decoded video frames, a number of erroneously decoded video frames, a number of errors in a video stream, a number of decoded audio frames or a number of errors in audio data, wherein the at least one non-periodic metric is a channel switching time, central processing unit (CPU) boot time or data buffering metric. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.
It could be argued that Higgins does not explicitly disclose wherein the service enhancements include proactive changes to control of user equipment or network equipment. However, in analogous art, Harris discloses a system that can reward users for certain behavior, wherein “[a] customization reward may allow a user to reconfigure how a particular button or other interaction input on a control device results in a change or reaction with respect to the digital medium (e.g., movement of a character) (para. [0038]),” which teaches that users may be incentivized by being allowed to reconfigure control of user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huysegems to allow for the service enhancements to include proactive changes to control of user equipment or network equipment. This would have produced predictable and desirable results, in that it would allow for additional service enhancements to be used to attempt to reduce subscriber cancellations. 
Claim 12 is rejected on the same grounds as claim 1 in this section. Claims 6, 7, 17 and 21 are rejected as shown in section 4, above, but wherein the claim on which they depend was rejected in this section 5.


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huysegems et al. (Pub. No.: US 2014/0089993), and further in view of Huo (Pub. No.: US 2020/0175590).
Regarding claim 22, the combination of Higgins, Becker and Huysegems discloses the method of claim 1, but does not explicitly disclose wherein the telemetry includes data collected from a television. However, in analogous art, Huo discloses that content in subscriber networks may be delivered to terminal client devices, such as “mobile phone, tablet, PC/notebook, STB[set-top-box], SMP[streaming media player], TV set (connected TV or analog/digital TV set), game counsel, and browsers or native UI of those devices, etc. (para. [0005]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huysegems to allow for the telemetry to include data collected from a television. This would have produced predictable and desirable results, in that it would allow for well-known, commonly used devices to be included in the system.
Regarding claim 23, the combination of Higgins, Becker and Huysegems discloses the method of claim 1, but does not explicitly disclose wherein the telemetry includes data collected from an OTT player app. However, in analogous art, Huo discloses that content in subscriber networks may be delivered to terminal client devices, wherein there are more than “200 US TV channels OTT apps (standalone or TV everywhere apps with TV subscriber authentication for access), could be all in those app marketplaces/stores (para. [0036]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huysegems to allow for the telemetry to include data collected from an OTT player app. This would have produced predictable and desirable results, in that it would allow for well-known, commonly used devices to be included in the system.


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155), Huysegems et al. (Pub. No.: US 2014/0089993) and Harris (Pub. No.: US 2010/0306038), and further in view of Huo (Pub. No.: US 2020/0175590).
Claims 22 and 23 are rejected as shown in section 6, above, but wherein the claim on which they depend was rejected in section 5.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huysegems et al. (Pub. No.: US 2014/0089993), and further in view of Hegar et al. (Pat. No.: US 10,778,354).
Regarding claim 24, the combination of Higgins, Becker and Huysegems discloses the method of claim 1, but does not explicitly disclose wherein the periodic metric is a number of erroneously decoded video frames. However, in analogous art, Hegar discloses a system for tracking quality metrics, wherein “[i]f an error is detected, then the system may record 510 the number of macroblocks and/or slices that were decoded in error for each frame or may drop one or more frames in their entirety. The segment and frame metadata quality metrics may be decreased and metadata may be logged, for example, using principles similar to those described above in connection with this process 500 (col. 20, ln. 25-31; see also figure 5, col. 19, ln. 4 – col. 21, ln. 10).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huysegems to allow for the periodic metric to be a number of erroneously decoded video frames. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155), Huysegems et al. (Pub. No.: US 2014/0089993) and Harris (Pub. No.: US 2010/0306038), and further in view of Hegar et al. (Pat. No.: US 10,778,354).
Claim 24 is rejected as shown in section 8, above, but wherein the claim on which they depend was rejected in section 5.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huysegems et al. (Pub. No.: US 2014/0089993), and further in view of Ravimohan et al. (Pub. No.: US 2014/0281458).
Regarding claim 25, the combination of Higgins, Becker and Huysegems discloses the method of claim 1, but does not explicitly disclose wherein the non-periodic metric is CPU boot time. However, in analogous art, Ravimohan discloses that “[b]oot up of a computer system, a cellular telephone, or other mobile device is an important user consideration and has a large impact on the user's satisfaction with respect to the speed of the device (para. [0007]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huysegems to allow for the non-periodic metric to be CPU boot time. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155), Huysegems et al. (Pub. No.: US 2014/0089993) and Harris (Pub. No.: US 2010/0306038), and further in view of Ravimohan et al. (Pub. No.: US 2014/0281458).
Claim 25 is rejected as shown in section 10, above, but wherein the claim on which they depend was rejected in section 5.


Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huo (Pub. No.: US 2020/0175590).
Regarding claim 26, Higgins discloses a system comprising: a database configured to receive telemetry, wherein the telemetry comprises data collected from nodes corresponding to a plurality of subscribers (Fig. 4, element 400, paras. [0109]-[0111]); componentry configured to train a neural network based on the telemetry (para. [0055]; also, Becker, paras. [0010]-[0015]); componentry configured to estimate a likelihood of a service cancellation of a subscriber or a likelihood of receiving an inquiry from the subscriber at a subscriber support center, based on telemetry of the subscriber (Fig. 4, elements 440 and 450, paras. [0125]-[0130]); and a transmitter configured to provide enhanced services to the subscriber in advance of service cancellation or receiving an inquiry, based on the likelihood of service cancellation or the likelihood of receiving the inquiry from the subscriber (Fig. 4, elements 460 and 470, paras. [0131]-[0147]), wherein the enhanced services include proactive changes to control of user equipment or network equipment (para. [0134]; “the system may determine that a most effective remedial action would be to allow the customer to transition from flat-rate billing to a per-hour usage-based payment method.” Such an arrangement would change how the network equipment billed the customer, i.e. change how the network billing equipment was controlled.).
Higgins does not explicitly disclose wherein the telemetry comprises data collected from nodes corresponding to a plurality of subscribers who actually cancelled a service, nor estimating a likelihood based on a correlation between the telemetry corresponding to the subscribers who actually cancelled the service and telemetry of the subscriber. However, in analogous art, Becker discloses that “[f]or a video delivery service, retention of subscribers is important. The video delivery service may use algorithms that attempt to predict when a user is likely to cancel the service. To make the prediction, the video delivery service may collect multiple characteristics of users that have cancelled the service. Then, the video delivery service uses the user characteristics to identify users with similar characteristics that are currently using the service. When a similarity between a majority of the characteristics is found, the video delivery service may determine that these users may be similarly likely to cancel the service (para. [0001]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins to allow for the telemetry to comprise data collected from nodes corresponding to a plurality of subscribers who actually cancelled a service, as well as estimating a likelihood based on a correlation between the telemetry corresponding to the subscribers who actually cancelled the service and telemetry of the subscriber. This would have produced predictable and desirable results, in that it would allow for the churn prediction algorithm of Higgins to be supplied with additional relevant data in order to potentially improve the chances of correctly predicting a candidate for cancellation.
The combination of Higgins and Becker does not disclose wherein the nodes comprise over the top player applications (OTT player apps). However, in analogous art, Huo discloses that content in subscriber networks may be delivered to terminal client devices, wherein there are more than “200 US TV channels OTT apps (standalone or TV everywhere apps with TV subscriber authentication for access), could be all in those app marketplaces/stores (para. [0036]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins and Becker to allow for the nodes to include over the top player applications. This would have produced predictable and desirable results, in that it would allow for well-known, commonly used devices to be included in the system.
Regarding claim 28, the combination of Higgins, Becker and Huo discloses the system of claim 26, and further discloses wherein the estimate of the likelihood of service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on service plan cost (Higgins, Fig. 4, elements 420-440, paras. [0115]-[0122] and [0133]; “the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost.”).


Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huo (Pub. No.: US 2020/0175590).
Regarding claim 26, Higgins discloses a system comprising: a database configured to receive telemetry, wherein the telemetry comprises data collected from nodes corresponding to a plurality of subscribers (Fig. 4, element 400, paras. [0109]-[0111]); componentry configured to train a neural network based on the telemetry (para. [0055]; also, Becker, paras. [0010]-[0015]); componentry configured to estimate a likelihood of a service cancellation of a subscriber or a likelihood of receiving an inquiry from the subscriber at a subscriber support center, based on telemetry of the subscriber (Fig. 4, elements 440 and 450, paras. [0125]-[0130]); and a transmitter configured to provide enhanced services to the subscriber in advance of service cancellation or receiving an inquiry, based on the likelihood of service cancellation or the likelihood of receiving the inquiry from the subscriber (Fig. 4, elements 460 and 470, paras. [0131]-[0147]).
Higgins does not explicitly disclose wherein the telemetry comprises data collected from nodes corresponding to a plurality of subscribers who actually cancelled a service, nor estimating a likelihood based on a correlation between the telemetry corresponding to the subscribers who actually cancelled the service and telemetry of the subscriber. However, in analogous art, Becker discloses that “[f]or a video delivery service, retention of subscribers is important. The video delivery service may use algorithms that attempt to predict when a user is likely to cancel the service. To make the prediction, the video delivery service may collect multiple characteristics of users that have cancelled the service. Then, the video delivery service uses the user characteristics to identify users with similar characteristics that are currently using the service. When a similarity between a majority of the characteristics is found, the video delivery service may determine that these users may be similarly likely to cancel the service (para. [0001]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins to allow for the telemetry to comprise data collected from nodes corresponding to a plurality of subscribers who actually cancelled a service, as well as estimating a likelihood based on a correlation between the telemetry corresponding to the subscribers who actually cancelled the service and telemetry of the subscriber. This would have produced predictable and desirable results, in that it would allow for the churn prediction algorithm of Higgins to be supplied with additional relevant data in order to potentially improve the chances of correctly predicting a candidate for cancellation.
The combination of Higgins and Becker does not disclose wherein the nodes comprise over the top player applications (OTT player apps). However, in analogous art, Huo discloses that content in subscriber networks may be delivered to terminal client devices, wherein there are more than “200 US TV channels OTT apps (standalone or TV everywhere apps with TV subscriber authentication for access), could be all in those app marketplaces/stores (para. [0036]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins and Becker to allow for the nodes to include over the top player applications. This would have produced predictable and desirable results, in that it would allow for well-known, commonly used devices to be included in the system.
It could be argued that Higgins does not explicitly disclose wherein the service enhancements include proactive changes to control of user equipment or network equipment. However, in analogous art, Harris discloses a system that can reward users for certain behavior, wherein “[a] customization reward may allow a user to reconfigure how a particular button or other interaction input on a control device results in a change or reaction with respect to the digital medium (e.g., movement of a character) (para. [0038]),” which teaches that users may be incentivized by being allowed to reconfigure control of user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huo to allow for the service enhancements to include proactive changes to control of user equipment or network equipment. This would have produced predictable and desirable results, in that it would allow for additional service enhancements to be used to attempt to reduce subscriber cancellations.
Regarding claim 28, the combination as stated above discloses the system of claim 26, and further discloses wherein the estimate of the likelihood of service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on service plan cost (Higgins, Fig. 4, elements 420-440, paras. [0115]-[0122] and [0133]; “the system may, by means of cognitive analytics, determine that the customer's impending churn decision may be motivated by cost.”).


Claims 27, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huo (Pub. No.: US 2020/0175590), and further in view of Bhalla et al. (Pub. No.: US 2013/0054306).
Regarding claim 27, the combination of Higgins, Becker and Huo discloses the system of claim 26, but does not explicitly disclose wherein the estimate of the likelihood of service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on access equipment type. However, in analogous art, Bhalla discloses a churn analysis system, wherein many metrics are taken into account in an attempt to analyze, predict and reduce customer churn, wherein one of those metrics is customer attributes, which includes product type (see “Table of USAR Metrics for Monitoring Performance, following para. [0100]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huo to allow for the estimate of the likelihood of service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber to be based on access equipment type. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.
Regarding claim 29, the combination of Higgins, Becker and Huo discloses the system of claim 26, but does not explicitly disclose wherein the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on additional purchases beyond that of a service plan. However, in analogous art, Bhalla discloses a churn analysis system, wherein many metrics are taken into account in an attempt to analyze, predict and reduce customer churn, wherein one of those metrics is customer attributes, which includes add-ons subscribed to (see “Table of USAR Metrics for Monitoring Performance, following para. [0100]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huo to allow for the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on additional purchases beyond that of a service plan. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.
Regarding claim 34, the combination of Higgins, Becker and Huo discloses the system of claim 26, but does not explicitly disclose wherein the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on a history of calls to a support center. However, in analogous art, Bhalla discloses a churn analysis system, wherein many metrics are taken into account in an attempt to analyze, predict and reduce customer churn, wherein “[e]xamples of channel-specific attributes may include: number of visits to a store per block (for retail store interactions), number of calls per block (for a technical support call center), or number of views per page (for website interactions). The system may determine, for example, that the number of calls per block has a positive correlation with churn rate (para. [0065]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huo to allow for the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber to be based on a history of calls to a support center. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.


Claims 27, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155), Huo (Pub. No.: US 2020/0175590) and Harris (Pub. No.: US 2010/0306038), and further in view of Bhalla et al. (Pub. No.: US 2013/0054306).
Claims 27, 29 and 34 are rejected as shown in section 14, above, but wherein the claim on which they depend was rejected in section 5.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huo (Pub. No.: US 2020/0175590), and further in view of Gower et al. (Pub. No.: US 2004/0049473).
Regarding claim 30, the combination of Higgins, Becker and Huo discloses the system of claim 26, but does not explicitly disclose wherein the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on a city or town population. However, in analogous art, Gower discloses “methods and systems that utilize harvested data to predict results, populate predictive models, and allow decisions to be made (Abstract),” wherein “[p]resent tools and processes attempt to predict customer behavior based upon results from internally generated functions based on historical take up rates compared to customer demographics. However strong sales in one geographic location, the New York area for example, can only lead to more emphasis on that area and perhaps a hypothesis that large cities may be a natural candidate for the product (para. [0091]),” which teaches that there can be a correlation between the population of a city and customer behavior. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huo to allow for the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber to be based on a city or town population. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155), Huo (Pub. No.: US 2020/0175590) and Harris (Pub. No.: US 2010/0306038), and further in view of Gower et al. (Pub. No.: US 2004/0049473).
Claim 30 is rejected as shown in section 16, above, but wherein the claim on which they depend was rejected in section 5.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huo (Pub. No.: US 2020/0175590), and further in view of Barzilay et al. (Pub. No.: US 2006/0080717).
Regarding claim 31, the combination of Higgins, Becker and Huo discloses the system of claim 26, but does not explicitly disclose wherein the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on viewing preferences. However, in analogous art, Barzilay discloses that “MPA [marketing program apparatus and method] helps the Operator to retain the viewers tuned to the programs broadcasted and gain information about the viewers' habits, interests and preferences. MPA that is implementing entertaining Applications (such as quiz with prizes and the like) can further reduce churn and thus reduce acquisition costs and lower operating costs since a typical business loses about half its customers' base every five years. On average, the cost of acquiring a new customer is five to 10 times greater than the cost of retaining a current customer. It is a lot easier to retain a customer than acquiring a new customer (para. [0038]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huo to allow for the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber to be based on viewing preferences. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155), Huo (Pub. No.: US 2020/0175590) and Harris (Pub. No.: US 2010/0306038), and further in view of Barzilay et al. (Pub. No.: US 2006/0080717).
Claim 31 is rejected as shown in section 18, above, but wherein the claim on which they depend was rejected in section 5.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huo (Pub. No.: US 2020/0175590), and further in view of Haines (Pub. No.: US 2017/0352187).
Regarding claim 32, the combination of Higgins, Becker and Huo discloses the system of claim 26, but does not explicitly disclose wherein the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on geolocation. However, in analogous art, Haines discloses that “[u]sers, installations, geo-locations, time spent in the user experiences, and/or the like, down to the granular level of time spent in a specific location (e.g., virtual location, etc.) in an asset application can be tracked and fed through the servers for custom analytics that can be used to track retention, user funnels for events, and a myriad of custom reports that allow for continual refinement and honing of the process for offering the user experience, using real customer data (para. [0072]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huo to allow for the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber to be based on geolocation. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155), Huo (Pub. No.: US 2020/0175590) and Harris (Pub. No.: US 2010/0306038), and further in view of Haines (Pub. No.: US 2017/0352187).
Claim 32 is rejected as shown in section 20, above, but wherein the claim on which they depend was rejected in section 5.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huo (Pub. No.: US 2020/0175590), and further in view of Turnbull et al. (Pub. No.: US 2019/0266622).
Regarding claim 33, the combination of Higgins, Becker and Huo discloses the system of claim 26, but does not explicitly disclose wherein the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on a network location. However, in analogous art, Turnbull discloses a system for measuring and predicting user behavior indicating satisfaction and churn probability, wherein “[l]ocation may be determined, for example, by a mobile device network location that can be added to the model to enhance prediction of customer churn probability based on geographic location behavior (para. [0061]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huo to allow for the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber to be based on a network location. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155), Huo (Pub. No.: US 2020/0175590) and Harris (Pub. No.: US 2010/0306038), and further in view of Turnbull et al. (Pub. No.: US 2019/0266622).
Claim 33 is rejected as shown in section 22, above, but wherein the claim on which they depend was rejected in section 5.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155) and Huo (Pub. No.: US 2020/0175590), and further in view of Halepovic et al. (Pub. No.: US 2016/0080237).
Regarding claim 35, the combination of Higgins, Becker and Huo discloses the system of claim 26, but does not explicitly disclose wherein the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber is based on a head end quality indicator. However, in analogous art, Halepovic discloses that “[a] user device, or a proxy server in a communication path between the user device and the content server, determine a quality level for a particular chunk based on data indicative of network conditions,” wherein “[i]ncreasing the overall quality of media content and inhibiting disruption of media content playback may promote customer satisfaction with a service provider and customer retention by the server provide (para. [0066]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins, Becker and Huo to allow for the estimate of the likelihood of a service cancellation of the subscriber or the likelihood of receiving an inquiry from the subscriber to be based on a head end quality indicator. This would have produced predictable and desirable results, in that it would allow for more statistics relevant to customer retention to be used in the evaluations.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (Pub. No.: US 2019/0213511) in view of Becker et al. (Pub. No.: US 2019/0313155), Huo (Pub. No.: US 2020/0175590) and Harris (Pub. No.: US 2010/0306038), and further in view of Halepovic et al. (Pub. No.: US 2016/0080237).
Claim 35 is rejected as shown in section 24, above, but wherein the claim on which they depend was rejected in section 5.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Regarding Applicant’s arguments on pages 11-12:
It appears to be argued that the remedial action of Higgins corresponds to "...service enhancements..." as in claim 1. Applicant respectfully submits however that even if this were assumed, for the sake of argument only (and Applicant does not concede this), Higgins does not teach "...wherein the service enhancements include proactive changes to control of user equipment or network equipment." In Higgins, the remedial actions are described, at best, as fee discounts and billing rate changes, and clearly are not related to equipment. No other cited reference remedies this deficiency in Higgins.


Examiner’s response:
Examiner disagrees that Higgins does not disclose “wherein the service enhancements include proactive changes to control of user equipment or network equipment.” As explained in the above rejection, such an arrangement of transitioning from flat-rate billing to a per-hour usage-based payment method would change how the network equipment billed the customer, i.e. change how the network billing equipment was controlled. Thus, Examiner maintains the rejection. Further, in the interests of compact prosecution, Examiner has provided a redundant rejection in view of Harris, and has also rejected the claims under 35 USC § 112.


Conclusion
Claims 1, 6, 7, 12, 17 and 21-35 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        November 9, 2022